Citation Nr: 1720160	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-32 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a back disability.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connection disability.

6.  The propriety of the reduction from 10 percent to noncompensable, effective March 1, 2013, for tinea pedis.


REPRESENTATION

 The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010, and September 2010, and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge with respect to each of the above-captioned claims, except for the claim relating to a rating reduction.  A transcript of this hearing has been associated with the claims file.

In January 2013, the Veteran submitted a claim of entitlement to service connection for bilateral pes planus, which was denied in an October 2013 rating decision.  After the Veteran submitted a timely notice of disagreement, the RO issued a November 2015 statement of the case.  Subsequently, the Veteran submitted a December 2015 VA Form 9 (substantive appeal).  In section 8 of that form, the Veteran specifically indicated that he was only appealing certain issue(s) that were supposed to be listed "below."   In section 9 of the form, the Veteran only discusses the issue regarding the propriety of the reduction from 10 percent to noncompensable, effective March 1, 2013, for tinea pedis.  The Veteran did not reference his bilateral pes planus claim.  As such, the Board finds that an appeal of this issue has not been properly perfected and, thus, it will not be considered herein.  In making this determination, the Board acknowledges that the Veteran testified about the service connection claim for bilateral pes planus during the September 2016 hearing.  Testimony occurring nearly one year after the issuance of the statement of the case is not an adequate substitute for a timely VA Form 9.  Further, by taking testimony on the issue, the Board did not tacitly waive the timeliness matter.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Board finds, however, the Veteran's testimony reasonably raises a claim to reopen the issue of entitlement to service connection for bilateral pes planus and, consequently, it is referred to the RO for the appropriate action.

After reopening the issues of entitlement to service connection for bilateral hearing loss and a back disability, the appeal will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ), which is the RO of the Appeals Management Office (AMO).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for bilateral hearing loss was denied in a December 2006 rating decision.  Although the Veteran received notice of this decision and notice of his appellate rights, he did not perfect an appeal.

2.  Since the December 2006 rating decision, new and material evidence has been received.

3.  A claim of entitlement to service connection for a "back sprain" was originally denied in a September 1977 rating decision.  Subsequently, claims to reopen this issue have been denied in February 1993, December 2006, and October 2007.    Although the Veteran received notice of October 2007 rating decision and notice of his appellate rights, he did not perfect an appeal.

4. Since the October 2007 rating decision, new and material evidence has been received.


CONCLUSIONS OF LAW

1.  The December 2006 and October 2007 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006 and 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence received to reopen the claim of entitlement to service connection a "back sprain" is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONLCUSIONS

Bilateral Hearing Loss and Back

In July 1977, the Veteran submitted a claim of entitlement to service connection for a "back sprain," which was denied in a September 1977 rating decision.  Claims to reopen this matter were denied in February 1993, December 2006, and October 2007.  In January 2010, the Veteran submitted another claim to reopen the issue, which was denied in September 2010.  After the Veteran perfected an appeal, it was certified to the Board for appellate review.

In June 2006, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, which was denied in a December 2006 rating decision.  The Veteran submitted a claim to reopen this issue in February 2010, which was denied in a June 2010 rating decision.  Subsequently, the Veteran perfected an appeal of this issue to the Board.

Despite receiving respective notices for the December 2006 and October 2007 rating decisions and receiving respective notices of his appellate rights, the Veteran did not appeal either of these ratings decisions and, thus, they are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006 and 2007); 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).



Bilateral Hearing Loss

The Veteran's original claim of entitlement to service connection for bilateral hearing was denied in a December 2006 rating decision, in part, because the evidence did not demonstrate that the Veteran experienced bilateral hearing loss as defined by the applicable regulations.  See 38 C.F.R. § 3.385 (2016).

Since the December 2006 rating decision, the Veteran has submitted both VA and private treatment reports demonstrating diagnoses of bilateral hearing loss that satisfy the regulatory definition and that are supported by puretone threshold testing.

This evidence is new as it was not previously considered by VA.  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claims, i.e., the presence of a disability eligible for service connection.  As such, the Board finds that the evidence received since the December 2006 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened and, to this extent, the claim is granted.  38 C.F.R. § 3.303(b) (2016); see Shade, 24 Vet. App. at 117.


Back

The Veteran asserts that he sustained a "back injury" while lifting ammunition during his active service.  

Pursuant to his original service connection claim, the Veteran underwent an orthopedic examination in August 1977, as part of a VA examination in September 1977.  Radiological examination of the Veteran in August 1977 revealed a normal thoracic spine.  Regarding the cervical spine at C-5, the examiner stated that the clinical findings "could be due to [an] old compression fracture."  The examiner did not discuss any lumbar/low back findings.

The Veteran's original claim of entitlement to service connection for a "back strain" or "back injury," was denied in a September 1977 rating decision because the evidence of record did not include a diagnosis thereof, presumably limiting the claim to a low back/lumbar disability.  No reference was made in the September 1977 rating decision as to the presence of possible residuals of an old compression fracture at C-5.

Pursuant to his current claim to reopen, the Veteran submitted a February 2010 private treatment report.  Therein, the results of magnetic resonance imaging were discussed and included degenerative changes, a bulging disc, and facet joint problems that are displacing a nerve root.

Additionally, the Veteran submitted a private treatment report, dated in August 2010, wherein a chiropractor opined that the Veteran's "low back pain" is associated with the claimed in-service injury.  The chiropractor went on to describe how such an injury caused abnormal position of the spine that eventually leads to arthritis, pain, decreased motion, and neurological problems. 

This evidence is new as it was not previously considered by VA.  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claims, i.e., the presence of a disability.  As such, the Board finds that the evidence received since the October 2007 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened and, to this extent, the claim is granted.  Id.

The Board finds that remanding the issues of entitlement to service connection for bilateral hearing loss and a back disability is required for additional development.


ORDER

New and material evidence, having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence, having been received, the claim of entitlement to service connection for a "back strain" is reopened.

REMAND

Bilateral Hearing Loss

In order to satisfy VA's duty to assist, the Board finds that a remand for additional development is necessary.  Specifically, AOJ must then schedule the Veteran for a VA examination to ascertain the etiological relationship between his current bilateral hearing loss and his active duty.  38 U.S.C.A. § 5103A(d)(2) (West 2014) 38 C.F.R. § 3.159 (c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Back Disability

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009).  To this end, the Board observes that the existence of possible residuals of an old compression fracture at C-5, as well as diagnosis of degenerative changes, bulging disc, and facet joint problems in the Veteran's low back.  As such, the Board find that Veteran's claim encompasses his entire spine (e.g., cervical, thoracic, and lumbar).

In order to satisfy VA's duty to assist, the Board finds that a remand for additional development is necessary.  Specifically, AOJ must schedule the Veteran for a VA examination to ascertain the etiological relationship between any current spine disability and his active duty.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon, 20 Vet. App. at 83.



Obstructive Sleep Apnea

The Veteran was not afforded a VA examination pursuant to this claim.  However, the evidence of record includes a current diagnosis of obstructive sleep apnea.  Further, during the September 2016 Board hearing, the Veteran testified that he experienced trouble sleeping during his active duty and that he has experienced this since then.  Difficulty sleeping is a lay observation.  The Board finds that a remand is required in order for the AOJ to schedule the Veteran for a VA examination to ascertain the etiological relationship between his obstructive sleep apnea and his active duty.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon, 20 Vet. App. at 83.


Erectile Dysfunction and a Psychiatric Disability

The issues of entitlement to service connection for erectile dysfunction and a psychiatric disability are inextricably intertwined with the claim of entitlement to service connection for a back disability being remanded herein.  As such, the Board finds that a remand for contemporaneous adjudication is required.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).


Tinea Pedis

The Veteran perfected an appeal with respect to the issue of the propriety of the reduction from 10 percent to noncompensable, effective March 1, 2013, for tinea pedis via a December 2013 VA Form 9.  Therein, the Veteran requested that he be scheduled for a hearing before the Board in Washington, DC.  Although the Veteran requested a hearing in Washington, DC, which normally does not require a remand, the Veteran recently requested a Board hearing in Washington, DC, with respect to separate issues.  With respect to his other hearing, the RO contacted the Veteran to ensure that he understood the nature of his request (including assuming the cost for travel to Washington, DC).  The Veteran ultimately decided to modify his request to a Travel Board hearing.  The other options available to the Veteran are a Travel Board hearing or a videoconference hearing, both of which require remands.  Because the Veteran has not been provided a hearing regarding the reduction issue, it is remanded to the RO.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain clarification from the Veteran as to the type of hearing he would prefer regarding the issue of the propriety of the reduction from 10 percent to noncompensable, effective March 1, 2013, for tinea pedis.  Then the RO must schedule the Veteran for the requested Board hearing in accordance with applicable procedures as established by 38 C.F.R. § 20.704 (2016).  If the Veteran no longer desires a hearing before the Board with respect to this matter, he must promptly notify the RO.  38 C.F.R. § 20.702(e) (2016).  The directives that follow do not pertain to the claim regarding the propriety of the reduction from 10 percent to noncompensable, effective March 1, 2013, for tinea pedis.

2.   The AOJ must provide the Veteran with a VA examination or VA examinations regarding his bilateral hearing loss, back disability, obstructive sleep apnea, erectile dysfunction, and psychiatric disability.  The Veteran's electronic claims file must be made available to the examiner(s) and the examiner(s) must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner(s) should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's claimed disabilities was incurred in or due to his active duty.   In so doing, the examiner must specifically consider and discuss the Veteran's assertions regarding in-service events.

The examiner administering the psychiatric examination is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any present psychiatric disability was caused or aggravated by a service-connected disability.

The examiner administering the back examination is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is associated with or is a neurological manifestation of a service-connected back disability.

All rendered opinions must be accompanied by a thorough rationale. If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2016).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


